In the

United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 07-2611

O TAR S HARASHIDZE,
                                                        Petitioner,
                               v.

M ICHAEL B. M UKASEY, Attorney General
of the United States,
                                                       Respondent.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A77-857-926
                        ____________

      A RGUED JUNE 4, 2008—D ECIDED S EPTEMBER 8, 2008
                        ____________



 Before B AUER, W OOD , and W ILLIAMS, Circuit Judges.
  W OOD , Circuit Judge. Otar Sharashidze is a native
of Georgia (the country in the Caucasus, not the U.S.
state) who was given asylum in the United States on
October 25, 1999. Less than three years later, Sharashidze
was charged with and convicted of indecent solicitation
of a sex act from a minor—a crime punishable as a mis-
demeanor under Illinois law, see 720 ILCS 5/11-14.1, but
2                                              No. 07-2611

considered an aggravated felony for immigration pur-
poses, see 8 U.S.C. § 1101(a)(43)(A). Because he had
committed an aggravated felony, Sharashidze was subject
to removal under 8 U.S.C. § 1227(a)(2)(A)(iii). On January
26, 2006, an Immigration Judge (IJ) found Sharashidze
removable and terminated his grant of asylum, thereby
rendering him ineligible to adjust his status to that of a
permanent resident.
  Sharashidze appealed the IJ’s decision to the Board of
Immigration Appeals (BIA). The BIA affirmed on May 25,
2006, and this court denied his petition for review on
March 16, 2007, at the same time dismissing his due
process claim for failure to exhaust. See generally
Sharashidze v. Gonzales, 480 F.3d 566, 570 (7th Cir. 2007).
Although Sharashidze wanted to assert that the IJ did not
allow him to present evidence regarding the “counter-
vailing equities” against removing him from the United
States, he did not make that argument until too late.
  On May 8, 2007, Sharashidze moved to reopen the
proceedings on the ground of ineffectiveness of counsel; he
also presented an argument for withholding removal under
the Convention Against Torture (CAT). This petition was
untimely, but Sharashidze argued that he was entitled
under principles of equitable tolling to have the time
while his earlier petition for review was pending in this
court disregarded. The BIA denied this motion on June 12,
2007, concluding that Sharashidze was not diligent
enough to deserve equitable tolling, that it would not
reopen the proceedings on its own, and that there were
no changed circumstances in Georgia to warrant a dif-
No. 07-2611                                               3

ferent disposition of his case. Sharashidze petitioned for
review on July 11, 2007.
  Sharashidze’s petition suffers from multiple jurisdic-
tional defects. Regardless of the merits of his complaints
about the earlier process he received, we must dismiss
his petition for want of jurisdiction.
  Initially, we must identify the issues that are properly
before this court. This court may entertain petitions for
review from final orders of removal, including denials of
motions to reopen, 8 U.S.C. § 1252(a); if the petitioner is
removable as an aggravated felon, however, that review is
limited to consideration of jurisdiction, constitutional
issues, and issues of law, 8 U.S.C. § 1252(a)(2)(C) & (D).
Here, the only decision that we may review is the June 12,
2007, denial of Sharashidze’s motion to reopen. We there-
fore have nothing to say about the arguments that
Sharashidze has presented, and we have already rejected,
that reach back to the claims he asserted against the IJ
in his petition challenging the revocation of his asylee
status and the denial of his application for adjustment
of status. See Sharashidze, 480 F.3d at 570.
  Sharashidze argues that the fact that he is arguing that
his due process rights were violated somehow exempts
him from the ordinary time limits that apply, but he is
wrong: 8 U.S.C. § 1252(a)(2)(D), which authorizes this court
to decide constitutional claims and questions of law, is
explicitly constrained by the 30-day time limit in
§ 1252(b)(1). See Hussain v. Keisler, 505 F.3d 779, 784 (7th
Cir. 2007) (“Section 1252(a)(2)(D) plainly states that other
limitations on judicial review in ‘this section’—that is,
4                                               No. 07-2611

section 1252—still apply.”). Unless some other principle
confers jurisdiction upon this court, we may review the
denial of the motion to reopen (and only for legal, juris-
dictional, and constitutional error) but not the under-
lying denial of the petition for review of the IJ’s decision.
See Asere v. Gonzales, 439 F.3d 378, 380-81 (7th Cir. 2006).
  The jurisdictional bar against factual arguments defeats
most of Sharashidze’s other arguments. See Kucana v.
Mukasey, No. 07-1002, 2008 WL 2639039 (7th Cir. July 7,
2008). To the extent we have jurisdiction to review any
of these claims, it is only for legal error of the kind we
have already described.
  First, Sharashidze argues that the BIA incorrectly failed
to grant him equitable tolling because an appeal was
pending before this court. His petition for review of the
removal order was denied on May 25, 2006, and he filed his
motion to reopen almost a year later, on May 8, 2007. The
usual time limit is 90 days, see 8 U.S.C. § 1229a(c)(7)(A) &
(C)(i). Sharashidze says that the clock should start from
this court’s disposition of his appeal on March 16, 2007,
which would bring his petition within the 90-day limit.
  Equitable tolling is fundamentally about diligence, not
waiting out administrative processes. We will not com-
ment directly on whether Sharashidze was diligent,
because that is a matter of fact that is outside this court’s
jurisdiction. See Patel v. Gonzales, 442 F.3d 1011, 1016 (7th
Cir. 2006); 8 U.S.C. § 1252(a)(2)(C). Pressed at oral argu-
ment to articulate exactly what legal questions are pre-
sented in the current petition, Sharashidze’s counsel was
unable to help us. Sharashidze did not have to wait until
No. 07-2611                                               5

this court ruled to know whether his lawyer had or had
not properly filed documents as early as nine months
earlier: the facts substantiating his claim should have been
available much earlier than March 2007. Aside from a
frivolous due process argument, Sharashidze suggests
no legal norm that the BIA violated.
  Sharashidze argues that changed conditions in his
home country of Georgia justify reopening the proceed-
ings. Petitioners may raise changed country conditions
regardless of the 90-day deadline “if such evidence is
material and was not available and would not have been
discovered or presented at the previous proceeding.”
8 U.S.C. § 1229a(c)(7)(C)(ii). But once again, this is a
question of fact that is beyond review by this court. See
Patel, 442 F.3d at 1016; 8 U.S.C. § 1252(a)(2)(C).
  Whether or not the IJ cut some corners in regard
to Sharashidze’s right to present evidence on the counter-
vailing equities is also a question we cannot reach.
Sharashidze waived this argument by failing to raise it
until he reached this court the first time around. It was
too late then, and it is even later now. The questions
Sharashidze wants us to review are factual: whether
he was diligent enough to warrant application of equi-
table tolling and whether the BIA correctly found that
conditions in Georgia had not changed sufficiently
to warrant withholding of removal. Because we lack
jurisdiction to address these questions, his petition is
D ISMISSED.

                           9-8-08